DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

April 18, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

CMS Oral Health Initiative and Other Dental-Related Items

CMS Oral Health Initiative: Setting Baselines and Goals
Ensuring access to quality dental care for children enrolled in Medicaid and the Children’s Health
Insurance Program (CHIP) is a priority for the Center for Medicaid and CHIP Services (CMCS).
States’ efforts over the past decade have resulted in improved access to dental care for children
covered by Medicaid and CHIP. Over the past five years, almost half (24) of all states achieved at
least a ten percentage point increase in the proportion of enrolled children who received a preventive
dental service during the reporting year. The bar chart shows the ten states with the most
improvement.
Top Ten “Improving” States on Proportion of Medicaid Children
Receiving a Preventive Dental Service
FFY 2007-FFY 2011
60.0%

50.0%

40.0%

30.0%

FY 2007
FY 2011

20.0%

10.0%

0.0%

Connecticut

Arkansas

Louisiana

+23.0

+22.7

+20.4

District of
Columbia
+19.6

Maryland

Colorado

Nevada

New Jersey

+19.2

+17.8

+17.3

+16.2

New
Hampshire
+15.2

Texas

US Total

+13.8

+10.1

Source: FY 2000-2011 CMS-416 reports, Line 1, Line 1b, 12b
Note: Only preliminary FY 2011 data for Idaho, Kentucky and Ohio were available as of April 1, 2013. Estimates for these states are included in
the National figure for FY 2011, but they are otherwise excluded from this analysis.

Page 2 – CMCS Informational Bulletin
Despite this improvement, fewer than half of enrolled children nationally are receiving at least one
preventive dental service in a year, and there remains a wide variation across states. Maps illustrating
the variation across states are included as Figures 14 and 15 in the Secretary’s 2012 Annual Report
on the Quality of Care for Children in Medicaid and CHIP. (See http://www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Quality-of-Care/Downloads/2012-Ann-Sec-Rept.pdf.)
Over the past several years, CMCS has been working with federal and state partners, the dental and
medical provider communities, children’s advocates and other stakeholders to expand the number of
dental professionals participating in Medicaid and to increase the awareness of the need for dental
care among beneficiaries in order to continue to improve children’s access to dental care, with an
emphasis on prevention.
Much of this work is taking place in the context of the CMS Oral Health Initiative, launched in April
2010. We have set two goals, both of which we aspire to achieve at a national level as well as in
individual states.
1. Increase by ten percentage points, from FY 2011, the percentage of children ages 1-20
enrolled in Medicaid for at least 90 continuous days that received a preventive dental
service.
The target date for this goal is FY 2015.
2. Increase by ten percentage points the percentage of children ages 6-9 enrolled in Medicaid
for at least 90 continuous days that received a sealant on a permanent molar.
(CMCS has not yet set a baseline year or a target date for this goal as we are continuing to
assess the reliability of the data.)
CMCS has invited state Medicaid agencies to develop Oral Health Action Plans as a roadmap to
achieving these goals. Many states have already submitted their Action Plans; the remaining states
are encouraged to do so. Action Plans may be submitted using either a CMS-developed Oral Health
Action Plan Template or a user-friendly template developed by the Medicaid-CHIP State Dental
Association, available
at: http://www.medicaiddental.org/docs/MSDA_State_Oral_Health_Action_Plan_tool.pdf.
Completed Action Plans may be submitted to Dr. Lynn Mouden, CMS Chief Dental Officer, via
email at lynn.mouden@cms.hhs.gov, with a copy to your CMS Regional Office contact person. Any
questions about the Action Plans may be directed to Dr. Mouden by email or at 410-786-4126.
Using the data reported by states on the FY 2011 CMS Form 416, CMCS has calculated baseline and
goal percentages for the preventive dental service measure for the nation as a whole and for each state
Medicaid program (including CHIP programs that are Medicaid expansions). The national baseline is
42 percent, and the goal is 52 percent. We will be communicating each state’s baseline and goal
individually to state Medicaid Directors. (CMS will set baselines and goals for separate CHIP

Page 3 – CMCS Informational Bulletin
programs later this year, based on FY 2012 data submitted through the CHIP Annual Report
Template System (CARTS).)
The CMCS dental team is available to provide technical assistance to states by request. In addition,
we have launched a quarterly series of technical assistance webinars, entitled The CMS Learning
Lab: Improving Oral Health Through Access. Recordings of past webinars are available
here: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Benefits/DentalCare.html. The topics include Developing State Oral Health Action Plans Using State Data,
Successful Beneficiary Outreach Strategies, and Quality Improvement Processes: An Introduction for
Medicaid and CHIP Dental Programs.
Two New Codes Support State Efforts to Improve Access to Dental Services
The October 2012 version of the American Dental Association’s Current Dental Terminology (CDT)
includes two new codes for diagnostic services that do not specify a dentist as the rendering provider.
CMCS believes these services will support states in their efforts to maximize the ability of all
healthcare professionals, operating within the scope of state practice acts, to serve Medicaid and
CHIP enrollees. The two new codes are:
D0190 – Screening of a patient
A screening, including state or federally mandated screenings, to determine an individual’s
need to be seen by a dentist for a diagnosis.
D0191 – Assessment of a patient
A limited clinical inspection that is performed to identify possible signs of oral or systemic
disease, malformation, or injury, and the potential need for referral for diagnosis and
treatment.
A state that chooses to cover and pay for these services through CHIP would not need to submit a
State Plan Amendment (SPA) reflecting the change. Likewise, a state that already covers and pays
for these services through Medicaid, but does not use the D0190 and D0191 billing codes, would not
need to submit a SPA. A state must submit a SPA and make public notice, however, if it wishes
either to begin coverage and payment for these dental services or to change the existing payment
rates. CMS is available to work with states on updating their Medicaid state plans.
Coverage and payment in CHIP does not require the submission of a SPA.
These services, when delivered under either Medicaid or CHIP, must be claimed on the CMS-64 at a
state’s regular match rate. As a means of promoting increased access to timely dental care in
Medicaid and CHIP, we encourage states to choose to cover and reimburse for these two services.
In many states, public health programs already provide these services for Medicaid- and CHIPenrolled children using other funding sources. Billing Medicaid and CHIP for these services will
enhance the total funding available to serve low-income children enabling more children to be served.
In addition, knowing that reimbursement is available could encourage more providers and programs

Page 4 – CMCS Informational Bulletin
to begin to perform these services. Such expansion would help more children with dental disease to
connect with dentists for needed treatment.
An important corollary would be improved data reporting on dental and oral health services for
Medicaid and CHIP. Screening and assessments that are currently performed, but neither claimed
nor reimbursed, are not reported on the CMS Form 416. Reimbursing for these services would help
to remedy that gap. When either of these services is performed by or under the supervision of a
dentist it would be considered to be a “dental service” within the rubric of the CMS Form 416, and
would be reportable on lines 12a (any dental service), 12e (diagnostic service), and 12g (any dental or
oral health service) of the Form 416. “Supervision” includes, but is not limited to, direct, indirect,
general and public health supervision as well as collaborative practice models. When either service is
performed by a non-dental professional, or by a dental professional not under the supervision of a
dentist, it would be considered to be an “oral health service” and reportable on lines 12f (oral health
service) and 12g (any dental or oral health service) of the Form 416.
If you have any questions about implementing billing for these new codes, please contact Dr. Lynn
Mouden at lynn.mouden@cms.hhs.gov.

